        Case 3:18-cr-00153-RDM Document 65 Filed 01/27/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                           : CRIMINAL ACTION NO. 3:18-CR-153
              V.                           : (JUDGE MARIANI)

JAMES WILLIAMS, Ill,

              Defendant

                                  .       ORDER
                                  'l
       AND NOW, THIS .........____._~ AV OF JANUARY 2021 , upon consideration of the Motion

of Defendant to Dismiss for Violation of the Speedy Trial Act and the United States

Constitution (Doc. 59) and all relevant documents, for the reasons set out in the

simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. The Motion of Defendant to Dismiss for Violation of the Speedy Trial Act and the

       United States Constitution (Doc. 59) is GRANTED IN PART and DENIED IN PART.

   2. The Motion is GRANTED insofar as the May 8, 2018, Indictment is DISMISSED

       based on a violation of the Speedy Trial Act.

   3. The Motion is DENIED in that the Indictment is DISMISSED WITHOUT PREJUDICE

      and Defendant's Sixth Amendment claim is DENIED.

   4. The Clerk of Court is directed to CLOSE THIS CASE.
